


110 HR 1984 IH: To amend title 23, United States Code, to clarify that

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1984
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Baird (for
			 himself, Mr. Altmire,
			 Mr. Visclosky,
			 Mr. Brady of Pennsylvania,
			 Mr. Berry,
			 Mr. Mollohan,
			 Ms. Sutton, and
			 Mr. DeFazio) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to clarify that
		  the Buy America provision applies to an entire bridge project.
	
	
		1.ClarificationSection 313 of title 23, United States Code,
			 is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 for a project after shall not obligate;
			 and
				(B)by inserting
			 , before, on, or after the date of obligation of such funds,
			 after products used; and
				(2)by adding at the
			 end the following:
				
					(h)Applicability to
				bridge projectIf subsection (a) is applicable to a component of
				a bridge project, the Secretary shall ensure that subsection (a) applies to the
				entire bridge
				project.
					.
			
